DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s preliminary amendments have been entered. 
Claims 37-41, 74-77 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-41, 74-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2005/007169 (‘169) in view of US 2005/0176625 (‘625). ‘169 and ‘625 are references of record in the parent applications.
‘169 teaches the use of phospholipids, such as saturated phosphatidylglycerol, to treat inflammations such as acute hypersensitivity and respiratory allergy (see the abstract, page 6, lines 7-8, and page 14, lines 8-9). The percentage of phosphatidylglycerol taught in ‘169 to be 10-100% (see page 9, line 16, 21-24) [The examiner notes that 100% is considered meeting the newly recited limitation of “pure preparation” in the claims]. In addition, ‘169 teaches “in a preferred embodiment, the liposomes, as well as other pharmaceutically acceptable bodies, are essentially free of non-lipid pharmaceutically active entities (e.g., <1%) and more preferably are free of non-lipid pharmaceutically active entities” (see page 9, lines 4-7).  ‘169 teaches that the administration of the phospholipids could prevent the recurrence of the acute inflammation (see page 12, line 13). Such teachings is considered meeting the limitations of claim 76.
‘169 does not expressly teach the way of how the composition of phosphatidyl glycerol should be administered via inhalation. ‘169 does not expressly teach the patient population being neonatal infant.
‘625 teaches phosphatidyl glycerol as a natural lung surfactant (see [0002]). ‘625 teaches one of the methods to employ the phosphatidyl glycerol as nebulization (inhalation) (see [0033]). ‘625 teaches phospholipids surfactants such as well-known to be administered to preterm infants in need of treatment (see [0002]).
It would have been obvious to one of ordinary skill in the art to employ saturated phosphatidyl glycerol in a method of treating inflammation such as hypersensitive allergic inflammation since saturated phosphatidylglycerol is reasonably expected to impart therapeutic effect according to ‘169. It would have been obvious to employ saturated phosphatidyl glycerol to treat infant since phosphatidylglycerol is a natural lung surfactant and is well-known to be administered to infants who need it. Moreover, the mode of administration for phosphatidylglycerol Accordingly, administering such compound to treat inflammation would be reasonably expected to be beneficial to any patients, including infants.  Administration through inhalation would be essentially place the medicine to the site of inflammation to treat such disorders. It is especially important to have a non-invasive route of administration such as inhalation to administer medicine to infant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41, 74-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,861,649 (‘649). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘649 teaches a specific inflammation using the same phospholipids as claimed via inhalation (see claim 1). Specific patient population such as infant is taught (see claim 7).
Since the scope of ‘649 is narrower than that of the instant application, the double patenting rejection is an anticipatory type of double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627